NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EVERY PENNY COUNTS, INC.,
Plaintiff-Appellan.t,
V.
BANK OF AMERICA CORPORATION AND BANK OF
AMERICA, N.A.,
Defen.dants-Appellees.
2009- 1442
Appea1 from the United States District Court for the
Midd1e District of Fl0rida in case n0. 07-CV-00042, Judge
Jon E. Stee1e.
ON MOTION
ORDER
Upon consideration of EVery Penny C0unts, Inc.’s mo-
tion for a 30-day extension of ti1ne, until March 2, 2011, to
file its opening brief,
IT ls 0RDERED THAT:
The motion is granted No further extensions

EvERY PENNY c0UNTs v. BANK 0F AM1~:R
FOR THE COURT
JAN 2 3 2011 131 tran H0rba1y
Date Jan Horbaly
C1erk
ccc Harvey S. Kauget, Esq.
Steven C. Cherny, Esq.
321 men
U.S. CDURT 0F APPEALS FOR
THE FED_ERAL ClRCUlT
JAN, 2 8 2011
JAN I~'.GHBA|.Y
CLERK